Citation Nr: 1625260	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the excision residuals of a right neck mass.

2.  Entitlement to service connection for burn scars of the right leg.

3.  Entitlement to service connection for the residuals of a crush injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal arose before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the benefits noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested service connection for the residuals of a crush injury to his right hand, the residuals of a burn to the right leg, and for the excision residuals of a neck mass.  He has stated that each of these has caused residual scarring and knotting, particularly in his fingers.

The only evidence of record consists of the Veteran's service treatment records.  These demonstrate that he was treated for a crush injury to the right hand in January 1967; he had a laceration that had considerable necrotic tissue around it.  This tissue was debrided and the wound was closed.  No tendons had been damaged and there was no indication of nerve involvement.  In March 1967, he still had some swelling and tenderness.  He was encouraged to use the hand and to engage in active range of motion exercises.  There was some deformity of the involved fingers.  In December 1967, he was hospitalized with a history of a gradually enlarging mass below the right ear lobe.  It was removed and determined to be a mixed, benign tumor.  In March 1968, it was noted that there had been no recurrence of the tumor.  In May 1968, he was again hospitalized after burning his right thigh with a hot pan.  He had sustained a third degree burn; the wound subsequently became infected.  The infection cleared with medication but he was left with an ulcer in the burned area.  This ulcer was surgically removed.  The August 1968 separation examination was negative, except for a notation of a two inch healed surgical scar at the angle of the right jaw near the ear lobe.

As part of his claim for service connection, the Veteran had indicated that he had been treated at the Murfreesboro VA Medical Center (VAMC).  In a January 2013 Formal Finding of Unavailability, the RO stated that the Murfreesboro VAMC had been contacted earlier that month in an attempt to obtain the reported records.  However, they indicated that they had no records pertaining to the Veteran.  The Veteran was advised of the inability to locate these records in a January 15, 2013 letter.  

Given the paucity of the record and in light of the Veteran's credible statements that he has residual scarring and knotting, especially in the fingers, the Board finds that a VA examination is needed to ascertain whether the Veteran has any residual disability resulting from the well-documented injuries sustained in service.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim).  Significantly, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.   McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations, to include dermatology (scars) and orthopedic (right hand crush injury residuals), in order to ascertain what, if any, residuals the Veteran has from the documented injuries sustained in service.  The entire claims folder, to include the service treatment records, must be made available to the examiners to review in conjunction with the examinations.  All special studies deemed necessary must be conducted.  

The examiners must then render opinions as to whether it is at least as likely as not (a 50-50 degree of probability) that the Veteran currently has residuals related to the right hand crush injury, the burn to his right thigh, and the excision of a mass on the neck noted in the service treatment records.  A complete rationale must be provided for all opinions proffered; if an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Once the above-requested development has been completed, readjudicate the Veteran's claims for service connection for the excision residuals of a right neck mass, for burn scars of the right leg, and for the residuals of a crush injury to the right hand.  If any part of the decision remains adverse to the Veteran, he and representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




